Name: 2004/396/EC: Council Decision of 21 April 2004 appointing a Finnish member and a Finnish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  personnel management and staff remuneration
 Date Published: 2004-04-27

 Avis juridique important|32004D03962004/396/EC: Council Decision of 21 April 2004 appointing a Finnish member and a Finnish alternate member of the Committee of the Regions Official Journal L 123 , 27/04/2004 P. 0103 - 0103Council Decisionof 21 April 2004appointing a Finnish member and a Finnish alternate member of the Committee of the Regions(2004/396/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Finnish Government,Whereas:(1) On 22 January 2002(1) the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions,(2) A seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Hasse SVENSSON, notified to the Council on 10 November 2003, and a seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Ms Britt LUNDBERG, notified to the Council on 17 February 2004,HAS DECIDED AS FOLLOWS:Sole Article(a) Ms Britt LUNDBERG, member of the Ã land Legislative Assembly, is hereby appointed a member in place of Mr Hasse SVENSSON;(b) Ms Carina AALTONEN, member of the Ã land Legislative Assembly, is hereby appointed an alternate member in place of Ms Britt LUNDBERG,for the remainder of their term of office, which runs until 25 January 2006.Done at Luxembourg, 21 April 2004.For the CouncilThe PresidentJ. Walsh(1) OJ L 24, 26.1.2002, p. 38.